DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 18-34, in the reply filed on 02/10/2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claim Objections
Claim 27 is objected to because of the following informalities:  the preamble contains a typographical error, misspelling “from” as “form”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL camera in view of Nomura (US Patent 5,274,413).  
The website https://www.leicaeme.com/wiki_index/Leicaflex-SL indicates that the Leicaflex SL camera was first available in 1968, measurements of the mount portion of the Leicaflex are based on measurements of the front facing image on leicaeme.com and the front facing image found at https://cameratique.com/leicaflex-sl-35mm-chrome-classic-film-vintage-camera-body-slr-cap-excellent-cond, both of which are being provided.  Additional images showing detail of the mount, particularly the biasing 
With regard to claim 18:  The Leicaflex SL camera has a mount apparatus being attachable to and detachable from an accessory having a first mount (the camera body is attachable to a lens which is inserted into the lens mount of the camera, the lens-side mount being the “first mount”) wherein the mount apparatus has a second mount (the camera body side mount) having a plurality of mount claws that can be engaged with a plurality of claws provided on the first mount, the plurality of mount claws including a first mount claw (the uppermost mount claw. See annotated images from cameraatique.com and leicaeme.com below for claw numbering and claw angle ranges, all of which are measured clockwise from the leftmost side of the camera side mount, with the first mount claw marked 1), and a second mount claw 2 and a third mount claw 3 which each have an angle range in a circumferential direction smaller than the angle range of the first mount claw disposed following a circumferential direction of the second mount (the first mount claw has an angle range of approximately 61°, the second mount claw has an angle range of approximately 45°, and the third mount claw has an angle range of approximately 46° based on measurements taken from the center of the mount in the images), the mount apparatus having a plurality of biasing members for biasing the first mount claws in a center axis of the mount, the biasing members being arranged in biasing member arrangement portions of the mount (as best seen in the Wide-angle.nl photos the Leicaflex SL mount includes springs on the backside of the mount claws for biasing the attached lens towards the camera body, the claws having recessed regions on the backside of the claws in which the springs are accommodated), 
The angle measurements are being made at the point at which the mount claws begin to extend inwardly from the mount ring of the Leicaflex SL camera, and as the examiner was unable to locate detailed technical drawings of the Leicaflex SL mount are by necessity approximate.  The approximate measurements however are sufficiently in agreement between the two images measured to reasonably conclude that the first mount claw is larger than the second and third claws, that the first mount claw extends across the vertical center line of the mount, and that the second mount claw extends across the horizontal center line of the mount (albeit only slightly).

    PNG
    media_image1.png
    1300
    1200
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    3118
    3000
    media_image2.png
    Greyscale

It cannot be determined from the images available whether the first biasing member arrangement portion on the Leicaflex SL overlaps the first mount center line in the radial direction of the second mount and the second biasing member arrangement portion overlaps the second mount center line in the radial direction of the second mount.
Nomura teaches a configuration for a lens mount in which the biasing elements at each claw portion are formed as portions of a single annular spring member 23 and which correspond to the claws of the camera side mount to pull the lens in to contact with the camera mount mounting surface, see column 3 lines 42-59.  As can be appreciated from Figure 5 showing the overall configuration of the biasing elements this allows for the production and mounting of all of the biasing elements as a single unit.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the mount of the Leicaflex SL to form the first, second, and third biasing members as part of a single unitary structure (with corresponding cutout on the rear of the camera lens mount to allow for the mounting of that structure) in order to allow for the biasing members to be formed in a single production step and installed simultaneously. 
With regard to claim 21: In the combination as applied to claim 18 above the biasing member takes the form of an annular leaf spring and the biasing member arrangement portions are spaces (on the rear of the claws and the mounting ring) in which the leaf spring is arranged.
With regard to claim 22: The second mount has a first mount recess A into which a fourth mount claw of the lens is inserted between the first mount claw and the second mount claw, a second mount recess B to which a fifth mount claw of the lens can be inserted between the second mount claw and the third mount claw, and a third mount recess C to which a sixth mount claw of the lens can be inserted between the third mount claw and the first mount claw.  The Leicaflex SL is configured such that the angle range of the first mount recess is not greater than the angle range of the second mount smaller than each of the second and third recess the measurements are sufficient to say that the first recess is not larger than each of the second and third recesses as claimed. In the interest of clarity of the record the examiner further notes that even if the above approximate measurements are completely accurate, a person having ordinary skill in the art at the time of filing would not reasonably consider the sizes to be different as a difference of a degree or two for a surface that does not provide an optical axis direction positioning reference could easily be a product of manufacturing variance at the time that the Leicaflex SL was manufactured).
With regard to claim 25: The second mount of the Leicaflex SL is capable of attaching and detaching an interchangeable lens (or an adapter apparatus which has a male Leica-R type mount) as an accessory to the camera body.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL and Nomura in further view of Kuroiwa (US Patent 9,261,756 B2).
With regard to claim 20: The Leicaflex SL is shown as incorporating a lock member which is configured to engage with a groove portion provided to the accessory when the first mount and the second mount are bayonet-coupled (a locking pin and corresponding release button is visible adjacent to the second claw).
The lock member of the Leicaflex SL however is not positioned on an opposite side across the first mount center line from the mount claw that overlaps the second 
Kuroiwa teaches that lock members may be positioned on either side of a lens mount system, with the primary difference being which hand is used to actuate the locking mechanism.  See column 7 lines 9-32.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the Leicaflex SL to have the locking member on the opposite side of the mount in order to allow the user to actuate the lock member by holding the camera body with their left hand, leaving their right hand free to grasp and remove the lens from the camera body.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL and Nomura in further view of Metabones (Metabones MBLR-M43-BM2 Leica R to Micro Four Thirds lens mount adapter, see Archive.org copy of the B&H Photo product page at https://www.bhphotovideo.com/c/product/1088723-REG/metabones_mblr_m43_bm2_leica_r_to_micro.html showing availability as of January 26, 2015).
With regard to claim 26: The Leicaflex SL mount is capable of mounting and detaching an interchangeable lens as an accessory having the first mount, but does not disclose that there exists a second third mount on an opposite side in the center axis direction which is attachable to and detachable from an imaging apparatus. 
It is however well known in the art that there is a need to enable the attachment of lenses from one type of mounting system to camera bodies of another type of 
It would have been obvious to have recreated the mount structure of a Leicaflex SL with the spring member of Nomura as noted in the combination as applied to claim 18 above, in an adapter mount of the type taught by Metabones (with two oppositely arranged mounts) to allow for the attachment of lenses intended for use in a Leicaflex SL camera to a camera body having a different mount system.

Allowable Subject Matter
Claims 27-34 are allowed.
Claims 19 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor appears .
With regard to claim 27 and claims dependent thereupon: the prior art does not teach the claimed combination of an accessory with the claimed mount recess sizes and arrangement, with the mount configured such that the first mount center line does not overlap any of the mount recesses of the accessory when the accessory is attached to the mount apparatus and the biasing member which biases the first mount claw overlaps with the first mount center line.  While lenses and accessories which have the claimed recess size arrangement OR the claimed recess centerline arrangement do appear to exist, there does not appear to be such lenses or accessories which include both features nor is there any indication in the prior art that a person having ordinary skill in the art at the time of filing would have found the combination obvious.
With regard claim 24: the prior art does not indicate that a person having ordinary skill in the art at the time of filing would have found obvious the combination of the claimed limitations and the limitations of claim 18.  While restriction members (to prevent rotating the accessory past the fully mounted state) are known in the prior art, the prior art does not teach positioning them as claimed, in combination with the limitations regarding the relative sizes and positions of the claws of the mount.  Since such restriction members are typically integrated into the claws themselves, repositioning such members is substantially different than repositioning a locking member.
With regard to claims 19 and 23: The prior art does not disclose nor reaches configurations which have the claimed angle ranges. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hasuda et al (US Patent 8,770,868 B1) discloses a lens mounting system wherein the claws overlap the vertical and horizontal centerlines of the mount, but in which the claw angle ranges do not meet the claimed configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEON W RHODES, JR/Examiner, Art Unit 2852